DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 7 July 2021.  Claims 1-4, 6-11, and 13-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John LeBlanc on 23 September 2021.

The application has been amended as follows: 
Please replace claim 15 with:

15.  A non-transitory computer readable recording medium storing instructions configured to cause at least one processor of a display device to perform at least one operation if the instructions are executed by the at least one processor,
wherein the at least one operation comprises:
receiving data of a video including at least one image frame and sensor data including at least one sensor value from a content providing device through a communication module of the display device;
outputting a user interface visually displaying the at least one sensor value through a display of the display device;

outputting the at least one sensor value included in the sensor data through a haptic module if the display device is not connected to communicate with an external electronic device;
extracting at least one sensor value related to the external electronic device from the sensor data and transmitting the extracted at least one sensor value to the external electronic device through the communication module if the display device is connected to communicate with the external electronic device;
in response to changing the sensor value, identifying at least one image frame to be changed based on time information corresponding to the changed sensor value;
rotating the identified at least one image frame according to the changed sensor value; and
outputting the video data including the at least one rotated image frame corresponding to the sensor value in accordance with the changed sensor value through the display.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the 7 July 2021 amendment and the above authorized Examiner’s Amendment, claims 1-4, 6-11, and 13-15 are allowed.
Independent claims 1, 8, and 15 recite limitations directed towards “changing a sensor value related to a gyro sensor”, “outputting the at least one sensor value…through a haptic module if the display device is not connected to communicate with an external electronic device”, “transmitting the extracted at least one sensor value to the external electronic device through the communication module if the display device is connected to communicate with the external device”, and “rotating the identified at least one image frame according to the changed sensor value”.  The cited prior art (Tao, US Publication 2017/0010611; Kobayashi, US Publication 2016/0227105; Brett, US Publication 2003/0071897; and Tofte, US Patent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145